Citation Nr: 1343309	
Decision Date: 12/30/13    Archive Date: 01/07/14

DOCKET NO.  10-20 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an effective date prior to December 15, 2007, for the grant of service connection for bilateral hearing loss.

2.  Entitlement to an effective date prior to December 8, 2008, for the grant of service connection for tinnitus.

3.  Entitlement to service connection for a cardiac disability, to include as secondary to a service-connected acquired psychiatric disability.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities. 


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1951 to November 1953.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which granted service connection for bilateral hearing loss and tinnitus, denied entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), and denied service connection for coronary artery disease (CAD).  In August 2011, the Board remanded the claims for earlier effective dates for the grants of service connection for hearing loss and tinnitus, service connection for CAD, and TDIU to the Appeals Management Center (AMC).

The Veteran submitted a claim for service connection for severe osteoarthritis of the left hip in February 2013.  Thus, the issue of entitlement to service connection for a left hip disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

In February 2013, the Veteran's attorney notified the Veteran that she intended to withdraw from her pursuit of the appeal.  She advised him to seek new representation.  A copy of her March 2013 Motion to Withdraw was provided to him as well as VA's July 2013 acknowledgment that the motion had been granted.  No new appointment of representation has been made.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to a TDIU and service connection for a cardiac disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC in Washington, DC.  VA will notify the Veteran if further action on his part is required.

FINDING OF FACT

In February 2012, prior to the promulgation of a decision by the Board, the Veteran, through his attorney, submitted a written statement indicating that he wished to withdraw his appeal for an earlier effective date for the grant of service connection for bilateral hearing loss and tinnitus.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal on the issue of entitlement to an earlier effective date for the grant of service connection for bilateral hearing loss and tinnitus by the Veteran have been met and the appeal is withdrawn.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2013).  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2013).  

In a February 2012 written statement, the Veteran, through his attorney, stated that he wished to withdraw his appeals for earlier effective dates for the grants of service connection for bilateral hearing loss and tinnitus.  These withdrawals were effective immediately upon receipt by VA in February 2012.  38 C.F.R. § 20.204(b)(3) (2013).  There remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these issues and they are dismissed.


ORDER

The appeal for an earlier effective date for the grant of service connection for bilateral hearing loss is dismissed.

The appeal for an earlier effective date for the grant of service connection for tinnitus is dismissed.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claims of entitlement to service connection for a cardiac disability and TDIU.

With regard to the Veteran's cardiac claim, he was afforded a VA examination to determine the etiology of his cardiac disability in May 2011.  The examiner concluded that the Veteran's CAD was not caused by, a result of, or aggravated by his service-connected anxiety disorder and depressive disorder.  In explaining her conclusion, she cited medical literature discussing the risk factors leading to the development of CAD.  However, she failed to provide a rationale for her conclusion that the Veteran's CAD was not aggravated by his psychiatric disability.  This particularly frustrating as the Veteran, through his then-attorney, submitted over half a dozen studies addressing the correlation between heart and psychiatric disorders.  In light of this deficiency, the examination of record is not sufficient to decide the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim); see also 38 C.F.R. § 3.310(b) (2013).

With regard to the Veteran's claim for TDIU, he has not been afforded a VA examination to specifically address his employability in light of his service-connected disabilities.  The Board is prohibited from exercising its own independent judgment to resolve this medical question.  The case must remanded for an examination and opinion on the Veteran's employability.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

As the case is being remanded, the Board will take the opportunity to obtain any VA treatment records not yet associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Copies of all outstanding VA treatment records from the Wichita VA Medical Center and any other VA facility identified by the Veteran should be obtained and added to the claims folder.  All efforts to obtain such records must be documented in the claims file.

2.  Thereafter, the Veteran's claims file should be provided to an appropriate examiner for review.  The Veteran may be called for examination if deemed necessary.

The examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's currently diagnosed cardiac disability was caused or aggravated (made worse) by his service-connected psychiatric disability.  The examiner should specifically address the articles submitted by the Veteran indicating that anxiety and depression aggravate coronary artery disease.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  Thereafter, schedule the Veteran for an appropriate VA examination to determine his employability in light of his service-connected audiological and psychiatric disabilities.  The claims folder must be made available to the examiner for review in connection with the examination.  The examination reports must reflect that such a review was conducted.  

The examiner should state whether the Veteran is unemployable solely due to his service-connected disabilities (hearing loss, tinnitus, and anxiety and depressive disorders).  The examiner should consider the Veteran's education, training, and work history, but not his age and the effects of any nonservice-connected disabilities.  

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  After completing the above actions and any other development that may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims of entitlement to service connection for a cardiac disability, to include as secondary to a service-connected acquired psychiatric disability, and TDIU should be readjudicated.  If either of the claims remains denied, a supplemental statement of the case should be provided to the Veteran.  After he has had an adequate opportunity to respond, all issue(s) properly on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2013).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).

______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


